     Case 2:19-cv-00224-GMN-NJK Document 32 Filed 02/24/20 Page 1 of 2


     GARNET E. BEAL, ESQ.
 1   Nevada Bar No.: 12693
     DIMOPOULOS LAW FIRM
 2   6671 S. Las Vegas Blvd., Suite 275
     Las Vegas, NV 89119
 3   O: (702) 800-6000
     F: (702) 224-2114
 4   gb@stevedimopoulos.com
     Attorneys for Plaintiff
 5
                                    UNITED STATES DISTRICT COURT
 6
                                          DISTRICT OF NEVADA
 7
       DANIELLE KOVE, individually,
 8                                                       CASE NO.: 2:19-cv-00224-GMN-NJK
                      Plaintiff,
 9

10            vs.
                                                         STIPULATION AND ORDER TO EXTEND TIME
                                                         FOR FILING OF PLAINTIFF’S OPPOSITION TO
11     STEADFAST INSURANCE COMPANY                         DEFENDANT’S MOTION FOR SUMMARY
       subsidiary ZURICH AMERICAN COMPANY;                 JUDGMENT ON PLAINTIFF’S CLAIM FOR
12     DOE INDIVIDUALS 1-20, inclusive; and ROE          BREACH OF THE COVENANT OF GOOD FAITH
       CORPORATIONS 1-20, inclusive,                         AND FAIR DEALING AND PUNITIVE
13                                                                      DAMAGES
14                    Defendants.

15

16

17          IT IS HEREBY STIPULATED AND AGREED by all parties hereto, by and through their

18   respective counsel, subject to approval by this Court, that Plaintiff’s Opposition to Defendant’s
19   Motion for Summary Judgment on Plaintiff’s Claim for Breach of The Covenant of Good Faith and
20
     Fair Dealing and Punitive Damages shall be filed on or before March 4, 2020.
21
      Dated this 24th day of February, 2020.       Dated this 24th day of February, 2020.
22
      DIMOPOULOS LAW FIRM                          LEWIS BRISBOIS BISGAARD & SMITH, LLP
23

24    /S/ GARNET E. BEAL                           /S/ BLAKE A. DOERR
      GARNET E. BEAL                               BLAKE A. DOERR
25    Nevada Bar No. 12693                         Nevada Bar No. 9001
      6671 S. Las Vegas Blvd., Ste. 275            6385 S. Rainbow Boulevard, Suite 600
26    Las Vegas, Nevada 89119                      Las Vegas, Nevada 89118
      Attorneys for Plaintiff                      Attorneys for Defendants
27    Danielle Kove                                Steadfast Insurance Company
28

                                                Page 1 of 2
     Case 2:19-cv-00224-GMN-NJK Document 32 Filed 02/24/20 Page 2 of 2

                                ORDER
 1         IT IS SO ORDERED.
 2
                       25
           Dated this ____ day of February, 2020.
 3

 4

 5                                             Gloria M. Navarro, District Judge
                                               UNITED STATES DISTRICT COURT
 6   Submitted By:
 7

 8   /S/ GARNET E. BEAL
     GARNET E. BEAL
 9   Nevada Bar No. 12693
     6671 S. Las Vegas Blvd., Ste. 275
10   Las Vegas, Nevada 89119
11   Attorneys for Plaintiff
     Danielle Kove
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               Page 2 of 2
